Exhibit 10.20
 
TAX MATTERS AGREEMENT
by and between
The Procter & Gamble Company,
The Folgers Coffee Company,
and
The J.M. Smucker Company
Dated November 6, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
Section 1.01
  Definition of Terms     2  
 
           
 
  ARTICLE II        
 
           
 
  ALLOCATION OF TAXES        
 
           
Section 2.01
  Ordinary Course Taxes     7  
Section 2.02
  Transaction Taxes     8  
Section 2.03
  Transfer Taxes     10  
Section 2.04
  Entitlement to Tax Attributes     10  
Section 2.05
  Additional Costs     10  
 
           
 
  ARTICLE III        
 
           
 
  TAX RETURN FILING AND PAYMENT OBLIGATIONS        
 
           
Section 3.01
  Tax Return Preparation and Filing     11  
Section 3.02
  Treatment of Transactions     12  
 
           
 
  ARTICLE IV        
 
           
 
  TAX-FREE TREATMENT OF DISTRIBUTION & RELATED TRANSACTIONS        
 
           
Section 4.01
  Representations     12  
Section 4.02
  Covenants     13  
 
           
 
  ARTICLE V        
 
           
 
  TAX CONTESTS; INDEMNIFICATION; COOPERATION        
 
           
Section 5.01
  Notice     16  
Section 5.02
  Control of Tax Contests     16  
Section 5.03
  Indemnification Payments     17  
Section 5.04
  Interest on Late Payments     17  
Section 5.05
  Treatment of Indemnity Payments     17  
Section 5.06
  Cooperation     18  
Section 5.07
  Confidentiality     19  

-i-



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE VI        
 
           
 
  DISPUTE RESOLUTION        
 
           
Section 6.01
  Tax Disputes     19  
 
           
 
  ARTICLE VII        
 
           
 
  MISCELLANEOUS        
 
           
Section 7.01
  Authorization     20  
Section 7.02
  Expenses     20  
Section 7.03
  Entire Agreement     20  
Section 7.04
  Governing Law     20  
Section 7.05
  Notice     20  
Section 7.06
  Priority of Agreements     21  
Section 7.07
  Amendments and Waivers     21  
Section 7.08
  Termination     22  
Section 7.09
  No Third Party Beneficiaries     22  
Section 7.10
  Assignability     22  
Section 7.11
  Enforcement     22  
Section 7.12
  Survival     22  
Section 7.13
  Construction     22  
Section 7.14
  Severability     23  
Section 7.15
  Counterparts     23  

-ii-



--------------------------------------------------------------------------------



 



TAX MATTERS AGREEMENT
          THIS TAX MATTERS AGREEMENT (this “Agreement”) is made and entered into
as of November 6, 2008 by and between The Procter & Gamble Company, an Ohio
corporation (“P&G”), The Folgers Coffee Company, a Delaware corporation and, as
of the date hereof, a wholly owned Subsidiary of P&G (“Folgers”), and The J.M.
Smucker Company, an Ohio corporation (“RMT Partner”) (collectively, the
“Companies”).
          WHEREAS, as of the date hereof, P&G is the common parent of an
affiliated group of corporations, including Folgers, which has elected to file
certain Tax Returns on an affiliated, consolidated, combined or unitary group
basis;
          WHEREAS, the Board of Directors of P&G has determined that it would be
appropriate and desirable to completely separate the Coffee Business from P&G;
          WHEREAS, the Boards of Directors of P&G, Folgers, RMT Partner and its
wholly owned direct subsidiary (“Merger Sub”) have each approved and declared
advisable the merger, immediately following the Distribution, of Merger Sub with
and into Folgers with Folgers as the surviving entity (the “Merger”);
          WHEREAS, P&G, Folgers and RMT Partner have entered into the
(i) Separation Agreement pursuant to which P&G shall effect the Folgers Transfer
on the Business Transfer Date, and (ii) Transaction Agreement pursuant to which
the parties will effect the Merger;
          WHEREAS, in connection with the Folgers Transfer, P&G shall effect the
(i) One-Step Spin-Off, or (ii) Exchange Offer and, if necessary, the Clean-Up
Spin-Off;
          WHEREAS, in connection with the Folgers Transfer and the Distribution,
P&G intends to effect the Parent Cash Distribution;
          WHEREAS, the Companies intend that the Folgers Transfer and
Distribution qualify as a “reorganization” under Code Section 368(a) with
respect to which no gain or loss is recognized under Code Sections 361 and 355;
          WHEREAS, the Companies intend that the Merger qualify as a
“reorganization” under Code Section 368(a) with respect to which the Folgers
shareholders recognize no gain or loss;
          WHEREAS, as a result of and upon the Distribution, Folgers will cease
to be a member of the P&G affiliated group within the meaning of Code
Section 1504(a); and
          WHEREAS, the Companies desire to allocate the Tax responsibilities,
liabilities and benefits of certain transactions and to provide for certain
other Tax matters.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, the Companies (each on behalf of itself, each of
its Subsidiaries, as of the Closing Date, and its future Subsidiaries) hereby
agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definition of Terms. The following terms shall have the
following meanings (such meanings to apply equally to both the singular and the
plural forms of the terms defined). Unless otherwise stated, all Section
references are to this Agreement. Any capitalized terms used herein and not
otherwise defined shall have the meaning given to such term in the Separation
Agreement or the Transaction Agreement.
          “Active Trade or Business” means the active conduct (determined in
accordance with Code Section 355(b)) of the business conducted by the Folgers
Group members. For these purposes, members shall include only those members that
are part of Folgers’ “separate affiliated group” within the meaning of Code
Section 355(b)(3)(B).
          “Additional Costs” means liabilities, damages, penalties, judgments,
assessments, losses, costs and expenses (including reasonable attorneys’ and
accountants’ fees and expenses), whether arising under strict liability or
otherwise, in each case, arising out of or incident to the imposition,
assessment or assertion of any Tax or adjustment against a party with respect to
an amount for which such party is entitled to indemnification under this
Agreement.
          “Adjustment Request” means any formal or informal claim or request for
a Refund filed with any Taxing Authority.
          “Agreement” has the meaning set forth in the recitals.
          “Applicable Penalty Standard” means the standard under applicable law
for avoiding the imposition of penalties on the taxpayer and/or the tax return
preparer.
          “Articles PLR” has the meaning set forth in Section 5.06.
          “Capital Stock” means (i) all classes or series of outstanding capital
stock of an issuer for U.S. federal income Tax purposes, including common stock
and all other instruments treated as outstanding equity in the issuer for U.S.
federal income Tax purposes, and (ii) all options, warrants and other rights to
acquire such capital stock.
          “Closing Date” means the date on which the Distribution and the Merger
are consummated.
          “Companies” has the meaning set forth in the recitals.
          “Covered Compensation Arrangement” has the meaning set forth in
Section 4.02(b)(i).

-2-



--------------------------------------------------------------------------------



 



          “Distribution” means the distribution by P&G of 100% of the Folgers
Common Stock pursuant to the One-Step Spin-Off or, alternatively, the Exchange
Offer and any Clean-Up Spin-Off.
          “Equity Compensation Opinion” means an opinion obtained by the RMT
Group (at its sole expense), in form and substance reasonably satisfactory to
P&G, providing that (i) the issuance of RMT Partner or Folgers options,
restricted stock and/or deferred stock units, as the case may be, to a Safe
Harbor VIII Person or an RMT Partner retirement plan (or other eligible
retirement plan under Safe Harbor IX in Treasury Regulation Section 1.355-7(d)),
as applicable, would not affect the Tax-Free Treatment; and (ii) the shares of
RMT Partner or Folgers Capital Stock issued upon the exercise or vesting of the
options, restricted stock and/or deferred stock units described in clause
(i) above would satisfy the requirements of Safe Harbor VIII or Safe Harbor IX
of Treasury Regulation Section 1.355-7(d), as applicable. Any Equity
Compensation Opinion shall be delivered by nationally recognized U.S. tax
counsel acceptable to P&G.
          “Final Determination” means the final resolution of any Tax liability
for any Tax period by or as a result of (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction, (ii) a
final settlement with the Internal Revenue Service, a closing agreement or
accepted offer in compromise under Code Sections 7121 or 7122, or a comparable
arrangement under the laws of another jurisdiction, (iii) any allowance of a
Refund in respect of an overpayment of Tax, but only after the expiration of all
periods during which such amount may be recovered by the jurisdiction imposing
such Tax, or (iv) any other final disposition, including by reason of the
expiration of the applicable statute of limitations.
          “Folgers” has the meaning set forth in the recitals.
          “Folgers Capital Stock” means (i) all classes or series of outstanding
capital stock of Folgers for U.S. federal income Tax purposes, including common
stock and all other instruments treated as outstanding equity in Folgers for
U.S. federal income Tax purposes, and (ii) all options, warrants and other
rights to acquire such capital stock.
          “Folgers Group” means Folgers and each of its Subsidiaries, including
any corporations that would be members of an affiliated group if they were
includible corporations under Code Section 1504(b) (in each case, including any
successors thereof).
          “Folgers Group Taxes” means (i) any Tax imposed on or payable by the
Folgers Group or any member thereof for a Tax period beginning after the Closing
Date, (ii) any Tax imposed on or payable by the Folgers Group or any member
thereof for the portion of a Straddle Period beginning after the Closing Date
(other than any such Tax payable by reason of membership in any affiliated,
consolidated, combined or unitary group at any time on or prior to the Closing
Date, including by reason of Treasury Regulation Section 1.1502-6), and
(iii) any Taxes attributable to any transaction or event of the RMT Group (or
any member thereof) occurring outside the ordinary course of business on the
Closing Date after the Distribution, including, in each case, any relevant Tax
liabilities arising from a Final Determination.

-3-



--------------------------------------------------------------------------------



 



          “Folgers Separate Return” means any Tax Return (other than a Joint
Return) that includes any Folgers Group member (including any consolidated,
combined or unitary Tax Return).
          “Indemnitee” has the meaning set forth in Section 5.01.
          “Indemnifying Party” has the meaning set forth in Section 5.01.
          “IRS” means the Internal Revenue Service.
          “Joint Return” means any Tax Return that includes at least one P&G
Group member and at least one Folgers Group member.
          “Merger” has the meaning set forth in the recitals.
          “Merger Disqualification” means the failure of the Merger to qualify
as a tax-free reorganization under Code Section 368(a) or a similar provision of
state or local law, other than any such failure that is attributable to P&G’s
breach of any representation, warranty or covenant in the Transaction Documents
(including the P&G Representation Letter) or Folgers’ breach, prior to the
Distribution, of any representation, warranty or covenant in the Transactions
Documents.
          “Merger Sub” has the meaning set forth in the recitals.
          “P&G” has the meaning set forth in the recitals.
          “P&G Group” means P&G and each of its Subsidiaries, including any
corporations that would be members of an affiliated group if they were
includible corporations under Code Section 1504(b) (in each case, including any
successors thereof), but excluding any entity that is a member of the Folgers
Group.
          “P&G Group Taxes” means (i) any Tax imposed on or payable by the P&G
Group or any member thereof for any Tax period, and (ii) any Pre-Closing Tax
imposed on or payable by the Folgers Group or any member thereof, including, in
each case, any relevant Tax liabilities arising from a Final Determination.
          “P&G Representation Letter” means the representation letters executed
by P&G in connection with the delivery of the Tax Opinion.
          “P&G Tax Assets” has the meaning set forth in Section 2.04.
          “Penalty Objection” means a non-preparing party’s good faith, written
determination that a position taken by a preparing party on a draft Folgers
Separate Return subject to Section 3.01(b) would not satisfy the Applicable
Penalty Standard.
          “Permitted P&G Information” has the meaning set forth in Section 5.06.
          “PLR” means a private letter ruling requested or obtained from the
IRS.

-4-



--------------------------------------------------------------------------------



 



          “Post-Distribution Period” means the portion of the Closing Date after
the completion of the Distribution and any date thereafter.
          “Pre-Closing Period” means any Tax period ending on or before the
Closing Date, and, except for purposes of Article III and Article V, the portion
of any Straddle Period ending on or before the Closing Date.
          “Pre-Closing Taxes” means Taxes imposed (i) in, or allocable to, a
Pre-Closing Period (other than any Tax described in clause (iii) of Folgers
Group Taxes), or (ii) by reason of being a member of any affiliated,
consolidated, combined or unitary group at any time on or prior to the Closing
Date, including by reason of Treasury Regulation Section 1.1502-6.
          “Refund” means any cash refund of Taxes or reduction of Taxes by means
of credit, offset or otherwise, together with any interest received thereon.
          “Restricted Period” means the period commencing upon the Closing Date
and ending at the close of business on the first day following the second
anniversary of the Closing Date.
          “RMT Group” means the RMT Partner Group and, with respect to any
period after the Distribution, the Folgers Group (in each case, including any
successors thereof).
          “RMT Issue” has the meaning set forth in Section 5.02.
          “RMT Partner” has the meaning set forth in the recitals.
          “RMT Partner Capital Stock” means (i) all classes or series of
outstanding capital stock of RMT Partner for U.S. federal income Tax purposes,
including common stock and all other instruments treated as outstanding equity
in RMT Partner for U.S. federal income Tax purposes, and (ii) all options,
warrants and other rights to acquire such capital stock.
          “RMT Partner Group” means RMT Partner and each of its Subsidiaries (in
each case, including any successors thereof), other than any members of the
Folgers Group.
          “RMT Partner Representation Letter” means the representation letters
executed by RMT Partner in connection with the (i) Tax Opinion and (ii) delivery
of the opinion referred to in Section 6.02(d) of the Transaction Agreement.
          “RMT Partner Section 355(e) Event” means any event(s) involving RMT
Partner Capital Stock or any assets of RMT Partner or any of its Affiliates
which cause the Distribution to be a taxable event to P&G as a result of the
application of Code Section 355(e) or a similar provision of state or local Tax
law. For the avoidance of doubt, an event involving RMT Partner Capital Stock or
any assets of RMT Partner or any of its Affiliates shall include, without
limitation, (x) the application of the provisions of Article Fourth, Division
II, Section 2 of the Amended Articles of Incorporation of RMT Partner as in
effect as of the date hereof, (y) the special dividend payable by RMT Partner
pursuant to Section 5.02(c) of the Transaction Agreement, and (z) the Merger.

-5-



--------------------------------------------------------------------------------



 



          “Ruling” means a PLR, in form and substance reasonably satisfactory to
P&G, providing that the completion of a proposed action by the RMT Group (or any
member thereof) prohibited by Section 4.02(b) or (c) would not affect the
Tax-Free Treatment.
          “Safe Harbor VIII Person” means an RMT Partner or Folgers employee,
independent contractor, director or other Person permitted to receive RMT
Partner or Folgers Capital Stock under Safe Harbor VIII in Treasury
Regulation Section 1.355-7(d).
          “Separation Agreement” means the Separation Agreement, as may be
amended from time to time, among P&G, Folgers and RMT Partner, dated June 4,
2008.
          “Straddle Period” means a Tax period beginning on or before and ending
after the Closing Date.
          “Tax” or “Taxes” shall mean all forms of taxation, whenever created or
imposed, and whether of the United States or elsewhere, and whether imposed by a
federal, state, municipal, governmental, territorial, local, foreign or other
body, and without limiting the generality of the foregoing, shall include net
income, gross income, gross receipts, sales, use, value added, ad valorem,
transfer, recording, franchise, profits, license, lease, service, service use,
payroll, wage, withholding, employment, unemployment insurance, workers
compensation, social security, excise, severance, stamp, business license,
business organization, occupation, premium, property, environmental, windfall
profits, customs, duties, alternative minimum, estimated or other taxes, fees,
premiums, assessments or charges of any kind whatever imposed or collected by
any governmental entity or political subdivision thereof, together with any
related interest and any penalties, additions to such tax or additional amounts
imposed with respect thereto by such governmental entity or political
subdivision.
          “Tax Advisor” has the meaning set forth in Section 6.01.
          “Tax Attributes” means net operating losses, investment credits,
foreign Tax credits, excess charitable contributions, general business credits,
or any other loss, deduction, credit or item that could reduce a Tax liability.
          “Tax Contest” means an audit, review, examination or any other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
Adjustment Request).
          “Tax Dispute” means any dispute arising in connection with this
Agreement.
          “Tax-Free Treatment” means (i) the Folgers Transfer and Distribution,
taken together, qualifying as a transaction (x) that is described in Code
Sections 355(a) and 368(a)(1)(D), (y) in which the Folgers Common Stock
distributed is “qualified property” under Code Section 361(c), and (z) in which
the shareholders of P&G recognize no income or gain for U.S. federal income Tax
purposes under Code Section 355 (except to the extent of any cash received in
lieu of fractional shares of Folgers Common Stock); (ii) the Merger qualifying
as a reorganization under Code Section 368(a), in which the Folgers shareholders
recognize no income or gain for U.S. federal income Tax purposes (except to the
extent of any cash received in lieu of fractional shares of RMT Partner Common
Stock); and (iii) the Parent Cash

-6-



--------------------------------------------------------------------------------



 



Distribution qualifying as money transferred to P&G creditors and/or
shareholders under Code Section 361(b).
          “Tax Opinion” means the opinion obtained by P&G with respect to the
Folgers Transfer, Distribution, Merger and Parent Cash Distribution.
          “Tax Return” means any return, filing, report, questionnaire,
information statement, claim for Refund, or other document required or permitted
to be filed, including any amendments thereto, for any Tax period with any
Taxing Authority.
          “Taxing Authority” means any governmental authority imposing Taxes.
          “Transaction Document” means any document executed by P&G, Folgers
and/or RMT Partner, as the case may be, in connection with the Transactions,
including this Agreement, the Separation Agreement and the Transaction
Agreement.
          “Transaction Taxes” means (i) all Taxes of any P&G Group or Folgers
Group member, as the case may be, resulting from, or arising in connection with,
the failure of any of the Folgers Transfer, Distribution, Merger and Parent Cash
Distribution to qualify for Tax-Free Treatment, and (ii) all corresponding state
and local income and franchise Taxes.
          “Transactions” means the Folgers Transfer, Distribution, Merger and
Parent Cash Distribution, in each case, as contemplated by the Separation
Agreement and/or Transaction Agreement.
          “Transfer Taxes” means any stamp, sales, use, gross receipts, value
added, goods and services, harmonized sales, land transfer or other transfer
Taxes imposed in connection with the Transactions. For the avoidance of doubt,
Transfer Taxes shall not include any income or franchise Taxes payable in
connection with the Transactions.
          “Unqualified Opinion” means an opinion obtained by RMT Partner or
Folgers (at its sole expense), in form and substance reasonably satisfactory to
P&G providing that the completion of a proposed action by the RMT Partner Group
or Folgers Group (or, in each case, any member thereof) prohibited by
Section 4.02(b) or (c) below would not affect the Tax-Free Treatment. Any
Unqualified Opinion shall be delivered by nationally recognized U.S. tax counsel
acceptable to P&G.
ARTICLE II
ALLOCATION OF TAXES
          Section 2.01 Ordinary Course Taxes. (a) Except as provided in
Sections 2.02 and 2.03 below, P&G shall indemnify each RMT Group member against,
and hold it harmless from, all P&G Group Taxes.

-7-



--------------------------------------------------------------------------------



 



          (b) Except as provided in Sections 2.02 and 2.03 below, each RMT Group
member, jointly and severally, shall indemnify each P&G Group member against,
and hold it harmless from, all Folgers Group Taxes.
          (c) If, with respect to any Folgers Group Tax, the P&G Group (or any
member thereof) receives (or realizes) a Refund, it shall remit to Folgers,
within 30 days, the amount of such Refund net of any Taxes incurred by the P&G
Group (or any member thereof) in connection with the Refund.
          (d) Except as provided in Section 2.01(e) below, if, with respect to
any P&G Group Tax, the RMT Group (or any member thereof) receives (or realizes)
a Refund, it shall remit to P&G, within 30 days, the amount of such Refund net
of any Taxes incurred by the RMT Group (or any member thereof) in connection
with the Refund.
          (e) RMT Partner shall cause the Folgers Group, except to the extent
not permitted by law, to elect to forego carrybacks of any net operating losses,
capital losses, credits or other Tax benefits of the Folgers Group to a
Pre-Closing Period. If the P&G Group (or any member thereof) receives (or
realizes) a Refund as a result of any carryback permitted by the previous
sentence, it shall remit to Folgers, within 30 days, the amount of such Refund
net of any Taxes incurred by the P&G Group (or any member thereof) in connection
with the Refund; provided, however, that, if a Taxing Authority subsequently
reduces or disallows such Refund, the RMT Group shall, within 5 days of the
reduction or disallowance, return the amount previously remitted to Folgers,
plus interest at the rate determined under applicable Tax law.
          (f) Each Folgers Group member shall, unless prohibited by applicable
law, close its taxable year on the Closing Date. If applicable law does not
permit a Folgers Group member to close its taxable year on the Closing Date or
in any case in which a Tax is assessed with respect to a Straddle Period, the
Taxes, if any, attributable to a Straddle Period shall be allocated (i) to the
period up to and including the Closing Date, on the one hand, and (ii) to the
period subsequent to the Closing Date, on the other hand, by means of a closing
of the books and records of the Folgers Group member as of the close of the
Closing Date, provided that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions) and Taxes that are assessed on a periodic basis (such as real and
personal property taxes) shall be allocated between the period ending on the
Closing Date and the period after the Closing Date in proportion to the number
of days in each such period.
          Section 2.02 Transaction Taxes. (a) Except as otherwise provided in
Section 2.02(c) below, each RMT Group member, jointly and severally, shall
indemnify each P&G Group member against, and hold it harmless from, any
Transaction Taxes attributable to:
     (i) any inaccurate representation of fact, plan or intent made by RMT
Partner in Section 4.01 of this Agreement or in the RMT Partner Representation
Letter;
     (ii) any action or omission by Folgers or any of its Affiliates in the
Post-Distribution Period or by RMT Partner or any of its Affiliates, in each
case, that is inconsistent with any covenant made by any Folgers Group member or
RMT Partner

-8-



--------------------------------------------------------------------------------



 



Group member in any Transaction Document other than any action or omission that
was taken or omitted in reliance upon any representation, warranty or covenant
made by P&G in this Agreement or the P&G Representation Letter to the extent
such representation or warranty is incorrect or such covenant was breached, in
whole or in relevant part;
     (iii) any other action or omission by Folgers or any of its Affiliates in
the Post-Distribution Period or by RMT Partner or any of its Affiliates, in each
case, other than any action or omission (x) contemplated under any Transaction
Document, or (y) that was taken or omitted in reliance upon any representation,
warranty or covenant made by P&G in this Agreement or the P&G Representation
Letter to the extent such representation or warranty is incorrect or such
covenant was breached, in whole or in relevant part; or
     (iv) a Merger Disqualification.
          (b) Except as otherwise provided in Section 2.02(c) below, P&G shall
indemnify each RMT Group member against, and hold it harmless from, any
Transaction Taxes attributable to:
     (i) any inaccurate representation of fact, plan or intent made by P&G in
Section 4.01 of this Agreement or in the P&G Representation Letter;
     (ii) any action or omission by P&G or any of its Affiliates that is
inconsistent with any covenant made by any P&G Group member in any Transaction
Document other than any action or omission that was taken or omitted in reliance
upon any representation, warranty or covenant made by RMT Partner in this
Agreement or the RMT Partner Representation Letter to the extent such
representation or warranty is incorrect or such covenant was breached, in whole
or in relevant part; or
     (iii) any other action or omission by P&G or any of its Affiliates, other
than any action or omission (x) contemplated under any Transaction Document, or
(y) that was taken or omitted in reliance upon any representation, warranty or
covenant made by RMT Partner in this Agreement or the RMT Partner Representation
Letter to the extent such representation or warranty is incorrect or such
covenant was breached, in whole or in relevant part.
          (c) Except with respect to liability for Taxes incurred with respect
to an RMT Partner Section 355(e) Event, liability for any Transaction Taxes
described in both Section 2.02(a) and Section 2.02(b) above shall be shared by
P&G and the RMT Group according to relative fault. Notwithstanding anything to
the contrary contained in this Agreement, each RMT Group member, jointly and
severally, shall indemnify each P&G Group member against, and hold it harmless
from, any Transaction Taxes attributable to an RMT Partner Section 355(e) Event,
except for any such event that would not have been so taxable but for P&G’s
breach of (i) Section 4.01(a)(iii) and/or (ii) the last sentence of
Section 4.02(a), provided that, upon such taxable event, P&G’s breach of
Section 4.01(a)(iii) and/or the last sentence of Section 4.02(a) shall be the
last item(s) taken into account in determining whether

-9-



--------------------------------------------------------------------------------



 



the Distribution is a taxable event under Code Section 355(e) or any similar
provision of state or local law.
          (d) P&G shall indemnify each RMT Group member against, and hold it
harmless from, any Transaction Taxes with respect to which neither party is
liable under Section 2.02(a) or 2.02(b) above.
          (e) The party liable for any Transaction Taxes shall be entitled to
any Refund of such Transaction Taxes, and, if another party receives (or
realizes) any such Refund, it shall remit the amount of such Refund net of any
Taxes incurred by such party (or any member of its group) in connection with the
Refund, within 30 days, to the party entitled to it under this Agreement.
          Section 2.03 Transfer Taxes. The RMT Group and the P&G Group shall
each be liable for one-half of any Transfer Taxes. The parties shall cooperate
in good faith to minimize the amount of any Transfer Taxes and obtain any
Refunds thereof. If the RMT Group or the P&G Group receives a Refund of any
Transfer Taxes, such group shall remit, within 30 days, one-half of the Refund
to other group net of Taxes incurred by the recipient group in connection with
the Refund.
          Section 2.04 Entitlement to Tax Attributes. The P&G Group shall be
entitled to any Tax Attributes of the Folgers Group (or any member thereof)
relating to (i) the exercise of compensatory stock options issued on or prior to
the Closing Date with respect to Parent Common Stock, and (ii) any items
allocated to the Folgers Group (or any member thereof) from any Pre-Closing
Period that carry over to any Tax period ending after the Closing Date (clauses
(i)-(ii), collectively, the “P&G Tax Assets”). The P&G Group shall, to the
extent permitted by law, claim on the applicable P&G Group Tax Return any Tax
Attributes described in clause (i) above. In connection therewith, the RMT Group
will be required to make a payment to P&G in the event the RMT Group (or any
member thereof) actually utilizes any P&G Tax Assets to reduce its Tax
liability. The amount of any such payment shall equal the overall net reduction
in Tax liability realized as a result of utilizing the relevant P&G Tax Assets,
taking into account the net effect of all federal, state and local Taxes, and
shall be made within 30 days after the RMT Group (or any member thereof), as the
case may be, realizes such reduction in Tax liability by way of a Refund or
otherwise. To the extent any P&G Tax Assets are subsequently increased for any
reason, the RMT Group will pay P&G for the benefit of any such increase in a
manner consistent with this provision. To the extent, following a Final
Determination, the RMT Group (or any member thereof) is unable to utilize a P&G
Tax Asset to reduce its Tax liability, then P&G shall repay to Folgers or RMT
Partner any amount previously paid to P&G with respect to such P&G Tax Asset,
plus interest (at the rate determined under applicable Tax law) from the date of
payment to P&G through the date of P&G’s repayment.
          Section 2.05 Additional Costs. Each party shall be entitled to
indemnification for Additional Costs related to any indemnity payment under this
Agreement.

-10-



--------------------------------------------------------------------------------



 



ARTICLE III
TAX RETURN FILING AND PAYMENT OBLIGATIONS
          Section 3.01 Tax Return Preparation and Filing. (a) P&G shall
(i) prepare and file, or shall cause to be prepared and filed, all Joint
Returns, and (ii) subject to Section 3.01(b), prepare all Folgers Separate
Returns and any related documents or statements required (or permitted) to be
filed by any Folgers Group member for a Pre-Closing Period, and shall pay, or
cause to be paid, all Taxes shown to be due and payable on such Tax Returns,
other than any Folgers Group Taxes. RMT Partner shall prepare and file, or shall
cause to be prepared and filed, subject to Section 3.01(b), all Folgers Separate
Returns and any related documents or statements required (or permitted) to be
filed by any Folgers Group member for a Straddle Period, and shall pay, or cause
to be paid, all Taxes shown to be due and payable on such Tax Returns, other
than any P&G Group Taxes. Except as provided in Section 2.01(f), Section 3.01(b)
or Section 3.02, the party required to prepare a return pursuant to this
Section 3.01(a) shall determine, with respect to such return: (i) the manner in
which such Tax Return shall be prepared and filed, including the manner in which
any item of income, gain, loss, deduction or credit shall be reported thereon
and the allocation of items, (ii) whether any extensions of time to file any
such Tax Return will be requested or any amended Tax Return will be filed, and
(iii) the elections that will be made on any such Tax Return; provided, however,
that, in the absence of a change in law or circumstances requiring the contrary,
Folgers Separate Returns and the portion of any Joint Return relating to a
member of the Folgers Group shall be prepared, where applicable, on a basis
consistent with the Folgers Group’s elections, accounting methods, conventions
and principles of taxation used for the most recent Tax periods for which Tax
Returns of the Folgers Group involving similar matters have been filed.
          (b) The party that is required to prepare a Folgers Separate Return
pursuant to Section 3.01(a) shall submit to the other party a draft of any such
Folgers Separate Return required to be filed after the Closing Date at least
30 days prior to the due date (taking into account any applicable extensions)
for filing such Tax Return. The non-preparing party shall be deemed to have
agreed to the applicable Tax Return, as prepared by the preparing party, unless
the non-preparing party delivers a Penalty Objection to the preparing party
within 10 days of delivery of such Tax Return. If the non-preparing party
delivers to the preparing party a timely Penalty Objection, the parties shall
negotiate in good faith to resolve all disputed issues. If the parties are
unable to resolve all disputed issues within the following 10-day period, they
shall submit the remaining disputed issues to the Tax Advisor for resolution at
least 5 days prior to the due date for filing the applicable Tax Return
(including extensions). The preparing party’s return positions with respect to
the disputed issues shall be upheld except for any such positions that the Tax
Advisor concludes do not satisfy the Applicable Penalty Standard. The
non-preparing party shall be liable for all fees and expenses of the Tax Advisor
incurred under this Section 3.01(b); provided, however, that the preparing party
shall be liable for all such fees and expenses incurred with respect to any Tax
Return for which the Tax Advisor concludes a preparing party return position did
not satisfy the Applicable Penalty Standard. With respect to any Tax Return for
a Straddle Period, P&G will pay to RMT Partner its allocable share of the Tax
liability, as finally determined under this Section 3.01(b), at least 3 days
prior to the due date for filing the applicable Tax Return.

-11-



--------------------------------------------------------------------------------



 



          (c) RMT Partner shall not cause or permit any Folgers Group member to
file any amended Tax Return with respect to a Pre-Closing Period (other than any
amendment to effect a carryback of a post-Closing Tax Attribute, which carryback
the relevant Folgers Group member is not permitted under applicable law to elect
to forego) without the prior written consent of P&G, which consent may be
withheld in P&G’s sole discretion.
          (d) Except as required by any Transaction Document, RMT Partner shall
not cause or permit any Folgers Group member to take any action on the Closing
Date other than in the ordinary course of business, including the sale of any
assets, distribution of any dividend or making of any Tax election.
          Section 3.02 Treatment of Transactions. The parties shall report the
Transactions for all Tax purposes in a manner consistent with the Tax Opinion,
unless, and then only to the extent, an alternative position is required
pursuant to a Final Determination. Subject to Section 3.01(b), and except in the
case of a Folgers Separate Return for a Straddle Period, P&G shall determine the
Tax reporting of any issue relating to the Transactions that is not covered by
the Tax Opinion.
ARTICLE IV
TAX-FREE TREATMENT OF DISTRIBUTION & RELATED TRANSACTIONS
          Section 4.01 Representations. (a) P&G represents and warrants that, as
of the Effective Time, (i) the Transaction Documents are true, correct and
complete in all material respects, and P&G knows of no other facts that could
cause any Transaction to fail to qualify for Tax-Free Treatment, (ii) it has no
plan or intention to take any action inconsistent with the P&G Representation
Letter or any covenant of any P&G Group member set forth in any Transaction
Document, and (iii) no pre-Distribution acquisition or sale of P&G Capital Stock
by P&G or any of its Affiliates will be part of a plan (or series of related
transactions), within the meaning of Code Section 355(e)(2)(A)(ii) and Treasury
Regulation Section 1.355-7(b), that includes the Distribution.
          (b) Folgers and RMT Partner each represents and warrants that, as of
the Effective Time, (i) all statements in the Transaction Documents by or about
the Folgers Group or the RMT Partner Group, any member thereof or the Coffee
Business are true, correct and complete in all material respects, and neither
Folgers nor RMT Partner knows of any other facts that could cause any
Transaction to fail to qualify for Tax-Free Treatment, and (ii) it has no plan
or intention to take any action inconsistent with the RMT Partner Representation
Letter or any covenant of any Folgers Group or RMT Partner Group member set
forth in any Transaction Document.
          (c) Each of P&G, Folgers and RMT Partner represents and warrants that,
as of the Effective Time, neither it nor any Affiliate thereof (or any officers
or directors acting on its behalf, or any Person acting with the implicit or
explicit permission of any such officers or directors) had any agreement,
understanding, arrangement or substantial negotiations, as defined in Treasury
Regulation Section 1.355-7(h), during the preceding two-year period pursuant to
which any Person would (directly or indirectly) acquire, or have the right to
acquire, Folgers

-12-



--------------------------------------------------------------------------------



 



Capital Stock, except as contemplated by the Transaction Documents. RMT Partner
further represents and warrants that, immediately before the Effective Time, the
amount of shares of RMT Partner stock treated as outstanding for purposes of
Code Section 355(e) will not exceed 55,896,243 shares. For the avoidance of
doubt, any RMT Partner stock, RMT Partner restricted stock, options to acquire
RMT Partner stock, RMT Partner deferred stock units and any other RMT Partner
equity-based compensation outstanding immediately before the Effective Time
shall be treated as vested or exercised, as the case may be, and the resulting
RMT Partner stock shall be treated as outstanding stock for purposes of the
calculation in the immediately preceding sentence.
          (d) For the avoidance of doubt, the indemnification obligations of the
parties with respect to Taxes shall be determined without regard to any
representation or warranty made by Folgers.
          Section 4.02 Covenants. (a) During the Restricted Period, (i) neither
P&G nor any of its Affiliates (or any officers or directors acting on behalf of
P&G or any of its Subsidiaries, or any Person acting with the implicit or
explicit permission of any such officers or directors) shall take or fail to
take any action if such action (or the failure to take such action) would (x) be
inconsistent with any material, information, covenant, representation or
statement made by P&G or any of its Affiliates in the P&G Representation Letter
or in any Transaction Document, or (y) prevent, or be reasonably likely to
prevent, any Transaction from qualifying for Tax-Free Treatment; and (ii) none
of Folgers, RMT Partner or any of their Affiliates (or any officers or directors
acting on behalf of Folgers, RMT Partner or their Subsidiaries, or any Person
acting with the implicit or explicit permission of any such officers or
directors) shall take or fail to take any action if such action (or the failure
to take such action) would (x) be inconsistent with any material, information,
covenant, representation or statement made by Folgers, RMT Partner or any of
their Affiliates in the RMT Partner Representation Letter or in any Transaction
Document, or (y) prevent, or be reasonably likely to prevent, any Transaction
from qualifying for Tax-Free Treatment. P&G further acknowledges and agrees
that, after the Merger and through the completion of the Restricted Period,
neither P&G nor any of its Affiliates shall acquire or transfer any RMT Partner
Capital Stock or Folgers Capital Stock, other than any transfers by P&G or any
Affiliate thereof of not more than 2,850,000 shares of RMT Partner Common Stock
received in the Merger.
          (b) Without limiting the generality of the foregoing, during the
Restricted Period, subject to Section 4.02(d), none of Folgers, RMT Partner or
any of their Affiliates (or any officers or directors acting on behalf of
Folgers, RMT Partner or their Subsidiaries, or any Person acting with the
implicit or explicit permission of any such officers or directors) shall:
     (i) enter into any agreement, understanding, arrangement or substantial
negotiations, as defined in Treasury Regulation Section 1.355-7(h), pursuant to
which any Person would (directly or indirectly) acquire, or have the right to
acquire, RMT Partner Capital Stock or Folgers Capital Stock. For these purposes,
an acquisition of RMT Partner Capital Stock or Folgers Capital Stock, as
applicable, shall include, without limitation, any recapitalization, repurchase
or redemption of RMT Partner Capital Stock or Folgers Capital Stock, any
issuance of such Capital Stock (including any nonvoting stock) or an instrument
exchangeable or convertible into such Capital Stock (whether

-13-



--------------------------------------------------------------------------------



 



pursuant to an exercise of stock options, as a result of a capital contribution
to RMT Partner or Folgers, as applicable, or otherwise), any option grant, any
amendment to the certificate of incorporation (or other organizational document)
of RMT Partner or Folgers, as applicable, or any other action (whether effected
through a shareholder vote or otherwise) affecting the voting rights of Capital
Stock (including through the conversion of any such Capital Stock into another
class of such Capital Stock); provided, however, that (u) Folgers shall be
permitted to issue Capital Stock to RMT Partner; (v) vesting of any RMT Partner
Capital Stock issued pursuant to Section 5.02(c)(iv) of the Transaction
Agreement, or vesting of any restricted stock or deferred stock units that a
Safe Harbor VIII Person is entitled to receive (or would be entitled to receive
upon achieving the relevant hurdles in existence) as of the Effective Time shall
not be treated as an acquisition of RMT Partner Capital Stock for purposes of
this Section 4.02(b)(i); (w) RMT Partner shall be permitted to issue Capital
Stock to a Safe Harbor VIII Person pursuant to the exercise of an option to
acquire Capital Stock that was granted at or prior to the Effective Time;
(x) after P&G’s receipt and acceptance of, and solely to the extent consistent
with, an Equity Compensation Opinion, RMT Partner or Folgers, as applicable, may
issue RMT Partner or Folgers options, restricted stock and/or deferred stock
units and the shares of RMT Partner or Folgers Capital Stock issued upon the
exercise or vesting, as applicable, of such options, restricted stock and/or
deferred stock units, and any such shares shall not be treated as an acquisition
of RMT Partner Capital Stock or Folgers Capital Stock, as applicable, provided
that the RMT Group shall deliver an Equity Compensation Opinion to P&G prior to
the issuance of any RMT Partner or Folgers options, restricted stock and/or
deferred stock units after the Merger pursuant to an employee stock purchase
agreement, equity compensation agreement, retirement plan or other compensation
arrangement that is described in the opinion (such arrangement, the “Covered
Compensation Arrangement”), and the RMT Group may rely on an Equity Compensation
Opinion for all issuances under the Covered Compensation Arrangement until the
earlier of (i) any amendment of the Covered Compensation Arrangement, or (ii) a
change in applicable Tax law; (y) subject to compliance with Section 4.02(d),
RMT Partner may redeem, retire, repurchase or otherwise acquire RMT Partner
Capital Stock in a manner that complies with the requirements of Revenue
Procedure 96-30 (as in effect prior to the release of Revenue Procedure
2003-48), except that the maximum amount of RMT Partner Capital Stock permitted
to be repurchased under this clause (y) shall be reduced by the amount of any
Folgers Capital Stock treated as retained for U.S. federal income Tax purposes
by P&G or any of its Affiliates after the Transactions; and (z) RMT Partner may
adopt a shareholder rights plan (and issue Capital Stock in accordance
therewith) that is described in or is similar to the shareholder rights plan
described in IRS Revenue Ruling 90-11 (for this purpose a shareholder rights
plan will be considered similar to the plan described in IRS Revenue Ruling
90-11 only if the principal purpose for the adoption of the plan providing for
such rights is to establish a mechanism by which a publicly held corporation
can, in the future, provide shareholders with rights to purchase stock at
substantially less than fair market value as a means of responding to
unsolicited offers to acquire the corporation);
     (ii) merge or consolidate RMT Partner or Folgers with any other Person, or
liquidate or partially liquidate RMT Partner or Folgers;

-14-



--------------------------------------------------------------------------------



 



     (iii) cause or permit RMT Partner or Folgers to be treated as other than a
corporation for U.S. federal income Tax purposes; or
     (iv) discontinue, sell, transfer or cease to maintain the Active Trade or
Business, or engage in any transaction that could result in Folgers ceasing to
be a company whose separate affiliated group, as defined in Code
Section 355(b)(3)(B), is so engaged; provided, however, that, after the Merger,
the Folgers Group shall be permitted to sell, transfer or otherwise dispose of
(x) inventory in the ordinary course of business, and (y) up to 20% of its
non-inventory assets (determined based on the fair market value of the Folgers
Group’s assets immediately before the Closing Date) in the aggregate and use the
proceeds from any such dispositions described in this clause (y) to repay debt
or fund capital requirements for business activities or for other bona fide
corporate business purposes.
          (c) To the extent that as a result of a subsequent amendment to the
Code and/or the Treasury Regulations, any action or a failure to take any action
by a P&G Group member or an RMT Group member could affect any Transaction’s
qualification for Tax-Free Treatment, then the covenants contained in
Section 4.02(a)(i)(y) and in Section 4.02(a)(ii)(y) shall automatically be
deemed to incorporate by reference such actions and the failure to take such
actions, and the RMT Group shall comply with the requirements of the relevant
amendment through the end of the Restricted Period; provided, however, that, for
the avoidance of doubt, no such action or failure to take any such action before
the date the relevant amendment is enacted shall constitute a breach of such
Sections to the extent such actions or failure to take such actions would not
have otherwise constituted a breach of such Sections before such date.
          (d) For the avoidance of doubt, neither the RMT Group nor any of its
Affiliates shall take any action prohibited by the foregoing subparagraphs
(b) or (c), unless (i) P&G receives prior written notice describing the proposed
action in reasonable detail, and (ii) the RMT Group delivers to P&G (x) an
Unqualified Opinion and P&G, in its reasonable discretion, which discretion
shall be exercised in good faith solely to preserve the Tax-Free Treatment,
provides its written consent permitting the proposed action, or (y) a Ruling.
Notwithstanding the foregoing, if the RMT Group, either before or
contemporaneously with the Closing, files an Articles PLR or a Ruling regarding
the effect of RMT Partner equity-based compensation on the Distribution’s
qualification under Code Section 355(e), none of the RMT Group or any of its
Affiliates shall have any communication (including telephonic) with the IRS in
connection with the Transactions until more than 6 months after the Closing
Date, provided, that, if a PLR request was not submitted, either before or
contemporaneously with the Closing, the RMT Group shall be permitted to file one
Ruling request under this Section 4.02(d) during the first six months after the
Closing Date. P&G’s obligation to cooperate in connection with the RMT Group’s
delivery of an Unqualified Opinion or Ruling is as expressly set forth in
Section 5.06(b) below. For the avoidance of doubt, the P&G Group’s right to
indemnification for Transaction Taxes shall be determined without regard to
whether the RMT Group satisfies any or all of the requirements of this
Section 4.02(d).

-15-



--------------------------------------------------------------------------------



 



ARTICLE V
TAX CONTESTS; INDEMNIFICATION; COOPERATION
          Section 5.01 Notice. Within 30 days after a party (the “Indemnitee”)
becomes aware of the existence of a Tax Contest that may give rise to an
indemnification claim by it against another party under this Agreement (each
such party, an “Indemnifying Party”), the Indemnitee shall promptly notify the
Indemnifying Parties of the Tax Contest, and thereafter shall promptly forward
or make available to the Indemnifying Parties copies of all notices and
communications with a Taxing Authority solely to the extent relating to such Tax
Contest; provided, however, that any delay on the part of the Indemnitee in
notifying the Indemnifying Parties shall not relieve the Indemnifying Parties
from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Parties are actually prejudiced thereby.
          Section 5.02 Control of Tax Contests. P&G shall have the right to
(i) contest, compromise or settle any adjustment or deficiency proposed or
asserted with respect to any Tax liability of a P&G Group member or a Folgers
Group member for a Pre-Closing Period or with respect to a Joint Return, and
(ii) file, prosecute, compromise or settle any Adjustment Request (and determine
the manner in which any Refund shall be received) with respect to any Tax for
such period or return; provided, however, that (a) in the case of a Folgers
Separate Return, the RMT Group shall have the right to actively participate in
any action set forth in clauses (i) and (ii) above if such action could result
in any Folgers Group Taxes or any Transaction Taxes with respect to which the
RMT Group has previously acknowledged its liability in writing and P&G shall not
settle or compromise any such contest without RMT Partner’s written consent,
which consent may not be unreasonably withheld, delayed or conditioned; and
(b) in the case of a Joint Return, to the extent such Tax Contest solely relates
to Transaction Taxes with respect to which the RMT Group could be liable under
Section 2.02(a) (an “RMT Issue”), P&G shall reasonably consult with the RMT
Group with respect to P&G’s defense and control of such Tax Contest, including
through the following: (x) P&G shall keep RMT Partner fully informed, in all
material respects, regarding the progress of the prosecution or defense of such
Tax Contest, (y) P&G shall promptly provide RMT Partner with copies of any
correspondence received from any Taxing Authority in connection with such Tax
Contest, and (z) P&G shall provide RMT Partner with drafts of any correspondence
from P&G to any Taxing Authority in connection with such Tax Contest and shall
provide RMT Partner with a reasonable opportunity to comment on such
correspondence; provided, further, that, if the RMT Group acknowledges its
liability in writing for all the Transaction Taxes that would be owed to a
Taxing Authority in the event of an adverse determination with respect to the
RMT Issue, P&G shall not settle or compromise any such contest without RMT
Partner’s written consent, which consent may not be unreasonably withheld,
delayed or conditioned; provided, further, however, that if RMT Partner
withholds its consent to a settlement or compromise described in the prior
proviso, RMT Partner shall be liable for any Transaction Taxes resulting from a
Final Determination to the extent the basis for the Final Determination is such
that the RMT Group would have liability for the applicable Transaction Taxes
under this Agreement, or if the Final Determination fails to clearly articulate
the basis for liability such that it is not reasonably ascertainable which party
would be liable for the Transaction Taxes under this Agreement. P&G and RMT
Partner shall use their reasonable best efforts to ensure that the Final
Determination clearly provides the basis for such determination. RMT Partner
shall have the right to (I) contest, compromise or settle any

-16-



--------------------------------------------------------------------------------



 



adjustment or deficiency proposed or asserted with respect to any Tax liability
included in any Folgers Separate Return for a Straddle Period, and (II) file,
prosecute, compromise or settle any Adjustment Request (and determine the manner
in which any Refund shall be received) with respect to any Tax for such period;
provided, however, that P&G shall have the right to actively participate in any
action set forth in clauses (I) and (II) above if such action could result in
any P&G Group Taxes or any Transaction Taxes with respect to which the P&G Group
has previously acknowledged its liability in writing and RMT Partner shall not
settle or compromise any such contest without P&G’s written consent, which
consent may not be unreasonably withheld, delayed or conditioned.
          Section 5.03 Indemnification Payments. An Indemnitee shall be entitled
to make a claim for payment pursuant to this Agreement at the time the
Indemnitee determines that it is entitled to such payment. The Indemnitee shall
provide to the Indemnifying Parties notice of such claim within 10 days of the
date on which it first determines that it is entitled to claim such payment,
including a description of such claim and a detailed calculation of the amount
of the indemnification payment that is claimed; provided, however, that any
delay on the part of the Indemnitee in notifying the Indemnifying Parties shall
not relieve the Indemnifying Parties from any obligation hereunder unless (and
then solely to the extent) the Indemnifying Parties are actually prejudiced
thereby. Unless the Indemnifying Parties reasonably dispute their liability for,
or the amount of, an indemnity payment, such parties shall make the claimed
payment to the Indemnitee within 10 days after receiving notice of (i) the
Indemnitee’s payment of a Tax for which the Indemnifying Parties are liable
under this Agreement, or (ii) a Final Determination which results in the
Indemnifying Parties becoming obligated to make a payment to the Indemnitee
under this Agreement.
          Section 5.04 Interest on Late Payments. With respect to any
indemnification payment (including any disputed payment that is ultimately
required to be paid) not made by the due date for payment set forth in this
Agreement, interest shall accrue at an annual rate equal to (i) the prime
lending rate at Citibank N.A. (or its successor or another major money center
commercial bank agreed to by the parties) in effect on the applicable payment
due date, plus (ii) 3%.
          Section 5.05 Treatment of Indemnity Payments. Except for any payment
of interest under Section 5.04 and in the absence of a Final Determination to
the contrary, any amount payable with respect to any Tax under this Agreement
shall be treated as occurring immediately prior to the Transactions, as an
inter-company distribution or a contribution to capital, as the case may be.
Notwithstanding the foregoing, the amount of any indemnity payment under this
Agreement shall be (i) decreased to take into account any Tax benefit actually
realized by the Indemnitee (or an Affiliate thereof) arising from the incurrence
or payment of the relevant indemnified item, and (ii) increased to take into
account any Tax cost actually incurred by the Indemnitee (or an Affiliate
thereof) arising from the receipt of the relevant indemnity payment. Any
indemnity payment will initially be made without regard to this Section 5.05 and
will be reduced or increased to reflect any applicable Tax benefit or Tax cost,
as the case may be, within 30 days after the Indemnitee (or an Affiliate
thereof) actually realizes such Tax benefit or incurs such Tax cost by way of a
Refund, an increase in Taxes or otherwise. In the event of a Final Determination
relating to the Indemnitee’s (or its Affiliate’s) incurrence or payment of an
indemnified item and/or receipt of an indemnity payment pursuant

-17-



--------------------------------------------------------------------------------



 



to this Section 5.05, the Indemnitee will, within 30 days of such Final
Determination, provide the other parties with notice thereof and supporting
documentation addressing, in reasonable detail, the amount of any reduction or
increase in Taxes of the Indemnitee (or its Affiliate) resulting from such Final
Determination, and the parties will promptly make any payments necessary to
reflect the relevant reduction or increase in Tax liability.
          Section 5.06 Cooperation. (a) Pursuant to this Agreement, each member
of the P&G Group and the RMT Group shall, subject to Section 5.06(b) below,
cooperate fully with all reasonable requests from the other parties in
connection with the preparation and filing of Tax Returns and Adjustment
Requests, the resolution of Tax Contests and any other matters covered herein.
If any parties fail to comply with any of their obligations set forth in this
Section 5.06(a), and such failure results in the imposition of additional Taxes,
the nonperforming parties shall be liable for such additional Taxes.
          (b) In connection with the foregoing, P&G shall, at RMT Partner’s sole
expense, reasonably cooperate with RMT Partner, upon its written request, in
connection with obtaining (i) a PLR regarding the application of Code Section
355(e) to (x) the provisions of Article Fourth, Division II, Section 2 of the
Amended Articles of Incorporation of RMT Partner as in effect as of the date
hereof, and (y) at RMT Partner’s option, the special dividend payable by RMT
Partner pursuant to Section 5.02(c) of the Transaction Agreement (collectively,
the “Articles PLR”); (ii) a Ruling; (iii) an insurance policy to be issued to
RMT Partner that insures risk relating to the application of Code Section 355(e)
to the Distribution; and/or (iv) a Safe Harbor Opinion or Unqualified Opinion;
provided, however, that P&G’s cooperation (x) in the case of an Articles PLR or
a Ruling, shall be limited solely to the delivery by P&G, in a form and in
substance satisfactory to P&G, of P&G’s consent to the use of P&G’s and its
Affiliates names in the applicable PLR request and a representation
substantially to the effect that the Folgers Transfer and the Distribution,
taken together, qualify as a transaction described in Code Sections 355(a) and
368(a)(1)(D), apart from the issue that is the subject of the applicable PLR
request (the information required under this clause (x), the “Permitted P&G
Information”); and (y) in the case of clauses (iii) and (iv), shall include
providing any information, submissions, representations and covenants reasonably
requested by a recipient that has previously executed with P&G an appropriate
confidentiality agreement, in form and substance satisfactory to P&G and that
permits reliance by P&G; provided, further, however, that P&G’s cooperation
under clauses (i) through (iv) above (including through the provision of
information, submissions, representations or covenants) shall not affect the P&G
Group’s indemnity obligation for Taxes under this Agreement, decrease in any
respect the RMT Group’s indemnity obligation for Taxes under this Agreement, or
cause any member of the P&G Group to have any liability to any third party,
including any insurance company described in clause (iii) above. RMT Partner
further acknowledges and agrees that, in the case of an Articles PLR or a
Ruling, RMT Partner shall immediately notify P&G if the IRS seeks any
non-publicly available information regarding P&G or any of its Affiliates, and
RMT Partner shall not provide any such information to the IRS without P&G’s
consent, which consent can be withheld or provided in P&G’s sole and absolute
discretion. RMT Partner shall promptly withdraw any such PLR request (and
immediately notify P&G in writing of such withdrawal) if P&G does not
affirmatively consent to provide the requested information within 48 hours of
RMT Partner’s notification to P&G regarding the request therefor. RMT Partner
shall provide to P&G, for its review and approval prior to filing, a copy of any
Articles PLR or Ruling request and any other submissions made to the IRS in

-18-



--------------------------------------------------------------------------------



 



connection therewith, and RMT Partner shall provide to P&G a copy of any PLR
obtained in connection with such request.
          Section 5.07 Confidentiality. Any information or documents provided
under this Agreement shall be kept confidential by the recipient parties, except
as may otherwise be necessary in connection with the filing of any Tax Return or
the resolution of any Tax Contest. In addition, if P&G, Folgers or RMT Partner
determines that providing such information could be commercially detrimental,
violate any law or agreement or waive any privilege, the parties shall use their
reasonable best efforts to permit compliance with the obligations under this
Agreement in a manner that avoids any such harm or consequence.
ARTICLE VI
DISPUTE RESOLUTION
          Section 6.01 Tax Disputes. The parties shall endeavor, and shall cause
their respective Affiliates to endeavor, to resolve in good faith all disputes
arising in connection with this Agreement. The parties shall negotiate in good
faith to resolve any Tax Dispute within 30 days, provided that any dispute with
respect to a Folgers Separate Return subject to Section 3.01(b) shall be
resolved as set forth therein. Upon written notice by a party after such 30-day
period, the matter will be referred to a U.S. tax counsel or other tax advisor
of recognized national standing (the “Tax Advisor”) that will be jointly chosen
by P&G and RMT Partner; provided, however, that, if P&G and RMT Partner do not
agree on the selection of the Tax Advisor after 5 days of good faith
negotiation, their respective U.S. tax counsel or other advisors of recognized
national standing shall select a mutually acceptable Tax Advisor within the
following 10-day period. The Tax Advisor may, in its discretion, obtain the
services of any third party necessary to assist it in resolving the dispute. The
Tax Advisor shall furnish written notice to the Companies of its resolution of
the dispute as soon as practicable, but in any event no later than 90 days after
acceptance of the matter for resolution. Any such resolution by the Tax Advisor
shall be binding on the parties, and the parties shall take, or cause to be
taken, any action necessary to implement such resolution. All fees and expenses
of the Tax Advisor shall be shared equally by P&G and the RMT Group. If the
parties are unable to find a Tax Advisor willing to adjudicate the dispute in
question and whom the parties, acting in good faith find acceptable, then the
dispute will be submitted for mediation in a manner consistent with Article VI
of the Separation Agreement, and, if the dispute is not resolved in mediation
(or if the parties are unable to agree on a mediator), any party will have the
right to begin arbitration in a manner consistent with Article VI of the
Separation Agreement, provided that only an arbitrator that qualifies as a Tax
Advisor shall be selected. If any dispute regarding the preparation of a Tax
Return is not resolved before the due date for filing such return, the return
shall be filed in the manner deemed correct by the party responsible for filing
the return without prejudice to the rights and obligations of the parties
hereunder, provided that the preparing party shall file an amended Tax Return,
within 10 days after the completion of the process set forth in this
Section 6.01, reflecting any changes made in connection with such process.

-19-



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
          Section 7.01 Authorization. Each party hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of such party, and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such party.
          Section 7.02 Expenses. Except as otherwise provided in this Agreement,
the Transaction Agreement or any Other RMT Agreement, each party will bear its
own expenses in connection with the matters addressed herein.
          Section 7.03 Entire Agreement. This Agreement, the Transaction
Agreement and the Other RMT Agreements, including any related annexes, schedules
and exhibits, as well as any other agreements and documents referred to herein
and therein, will together constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and will supersede all
prior negotiations, agreements and understandings of the parties of any nature,
whether oral or written, with respect to such subject matter.
          Section 7.04 Governing Law. The validity, interpretation and
enforcement of this Agreement will be governed by the laws of the State of Ohio,
other than the choice of law provisions thereof.
          Section 7.05 Notice. Any notice, demand, claim or other communication
under this Agreement will be in writing and will be deemed to have been given
(i) on delivery if delivered personally; (ii) on the date on which delivery
thereof is guaranteed by the carrier if delivered by a national courier
guaranteeing delivery within a fixed number of days of sending; or (iii) on the
date of transmission thereof if delivery is confirmed, but, in each case, only
if addressed to the parties in the following manner at the following addresses
or facsimile numbers (or at the other address or other number as a party may
specify by notice to the other):
          If to P&G:
The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Timothy McDonald, Vice President, Finance & Accounting-Taxes
Facsimile: 513-945-8044
E-mail: mcdonald.tm@pg.com

-20-



--------------------------------------------------------------------------------



 



          with a copy to:
Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, NY 10281
Attention: Linda Z. Swartz, Esq.
Facsimile: 212-504-6666
E-mail: Linda.Swartz@cwt.com
          If to RMT Partner or Folgers:
The J.M. Smucker Company
One Strawberry Lane
Orrville, Ohio 44667
Attention: M. Ann Harlan, Vice President, General Counsel and Secretary
Facsimile: 330-684-3026
E-mail: ann.harlan@jmsmucker.com
          with a copy to:
Calfee, Halter & Griswold LLP
1400 KeyBank Center
800 Superior Avenue
Cleveland, Ohio 44114
Attention: John J. Jenkins, Esq. and Michael F. Marhofer, Esq.
Facsimile: 216-241-0816
Email: jjenkins@calfee.com and mmarhofer@calfee.com
Any notice to P&G, Folgers or RMT Partner will be deemed notice to all members
of the P&G Group, the Folgers Group or the RMT Partner Group, as the case may
be.
          Section 7.06 Priority of Agreements. If there is a conflict between
any provision of this Agreement and a provision in any of the Other RMT
Agreements, the provision of this Agreement will control unless specifically
provided otherwise in this Agreement or in the applicable Other RMT Agreement.
          Section 7.07 Amendments and Waivers. (a) This Agreement may be amended
and any provision of this Agreement may be waived, provided that any such
amendment or waiver will be binding upon a party only if such amendment or
waiver is set forth in a writing executed by such party. No course of dealing
between or among any Persons having any interest in this Agreement will be
deemed effective to modify, amend or discharge any part of this Agreement or any
rights or obligations of any party hereto under or by reason of this Agreement.
          (b) No delay or failure in exercising any right, power or remedy
hereunder will affect or operate as a waiver thereof; nor will any single or
partial exercise thereof or any

-21-



--------------------------------------------------------------------------------



 



abandonment or discontinuance of steps to enforce such a right, power or remedy
preclude any further exercise thereof or of any other right, power or remedy.
The rights and remedies hereunder are cumulative and not exclusive of any rights
or remedies that any party hereto would otherwise have. Any waiver, permit,
consent or approval of any kind or character of any breach or default under this
Agreement or any such waiver of any provision of this Agreement must satisfy the
conditions set forth in this Section 7.07(b) and will be effective only to the
extent in such writing specifically set forth.
          Section 7.08 Termination. This Agreement shall automatically
terminate, without further action by any party hereto, upon the termination of
the Transaction Agreement if such termination occurs prior to the Merger. If
terminated, no party will have any liability of any kind to the other parties or
any other Person on account of the termination or otherwise with respect to this
Agreement.
          Section 7.09 No Third Party Beneficiaries. Except as otherwise
provided in the indemnification provisions contained herein, this Agreement is
solely for the benefit of the parties hereto and does not confer on third
parties (including any employees of any member of the P&G Group, the Folgers
Group or the RMT Partner Group) any remedy, claim, reimbursement, claim of
action or other right in addition to those existing without reference to this
Agreement.
          Section 7.10 Assignability. No party will assign its rights or
delegate its duties under this Agreement without the written consent of the
other parties, except that any party may assign its rights or delegate its
duties under this Agreement to a member of its group, provided that such
assigning member agrees in writing to be bound by the terms and conditions
contained in this Agreement, and provided further that the assignment or
delegation will not relieve any party of its indemnification obligations in the
event of a breach of this Agreement. Except as provided in the preceding
sentence, any attempted assignment or delegation will be void. Upon the
Effective Time, Folgers, as the surviving corporation in the Merger, will
continue to have all of the rights, and be subject to all of the obligations,
ascribed to Folgers under this Agreement.
          Section 7.11 Enforcement. The parties acknowledge that irreparable
damage would occur to P&G, Folgers and RMT Partner in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. The parties agree that P&G, Folgers and RMT
Partner shall be entitled to injunctive relief to prevent any breach of this
Agreement and to enforce specifically the terms and provisions hereof, such
remedy being in addition to any other remedy to which a party may be entitled at
law or in equity.
          Section 7.12 Survival. All Sections of this Agreement shall be
unconditional and absolute and shall remain in effect without limitation as to
time (except to the extent any Sections expressly provide for an earlier date,
in which case, as of such date).
          Section 7.13 Construction. The descriptive headings herein are
inserted for convenience of reference only and are not intended to be a
substantive part of or to affect the meaning or interpretation of this
Agreement. Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified

-22-



--------------------------------------------------------------------------------



 



from time to time in accordance with the terms thereof, and if applicable
hereof. The use of the words “include” or “including” in this Agreement will be
by way of example rather than by limitation. The use of the words “or,” “either”
or “any” will not be exclusive. The parties have participated jointly in the
negotiation and drafting of this Agreement, and the parties acknowledge that, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Except as
otherwise expressly provided elsewhere in this Agreement, the Transaction
Agreement or any Other RMT Agreement, any provision herein which contemplates
the agreement, approval or consent of, or exercise of any right of, a party,
such party may give or withhold such agreement, approval or consent, or exercise
such right, in its sole and absolute discretion, the parties hereto hereby
expressly disclaiming any implied duty of good faith and fair dealing or similar
concept.
          Section 7.14 Severability. The parties agree that (i) the provisions
of this Agreement shall be severable in the event that for any reason whatsoever
any of the provisions hereof are invalid, void or otherwise unenforceable,
(ii) any such invalid, void or otherwise unenforceable provisions shall be
replaced by other provisions which are as similar as possible in terms to such
invalid, void or otherwise unenforceable provisions but are valid and
enforceable, and (iii) the remaining provisions shall remain valid and
enforceable to the fullest extent permitted by applicable law.
          Section 7.15 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
party), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, will be treated in all manner and
respects as an original agreement and will be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any party, the other parties will
re-execute original forms thereof and deliver them to the requesting party. No
party will raise the use of a facsimile machine or other electronic means to
deliver a signature or the fact that any signature was transmitted or
communicated through the use of facsimile machine or other electronic means as a
defense to the formation of a Contract and each such party forever waives any
such defense.

-23-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by the respective officers as of the date set forth above.

            The Procter & Gamble Company,
      By:   /s/ Jon R. Moeller         Name:   Jon R. Moeller        Title:  
Vice President & Treasurer        The Folgers Coffee Company,
      By:   /s/ Jon R. Moeller         Name:   Jon R. Moeller        Title:  
Vice President & Treasurer        The J.M. Smucker Company,
      By:   /s/ Richard K. Smucker         Name:   Richard K. Smucker       
Title:   Executive Chairman, President, and Co-CEO     

